Order, Supreme Court, New York County (Stecher, J.), entered May 11,1984, granting respondents’ motion to disqualify to the extent of directing the petitioner not to consult with any lawyer in his own law firm with regard to his dispute with the General Motors Corporation, unanimously reversed, on the law, as moot, without costs, and the motion to disqualify is denied.
As the respondents acknowledge with commendable candor, the order appealed from on their application to disqualify the petitioner’s law firm was moot as of the time it was entered. Their motion should accordingly have been denied. Concur — Sandler, J. P., Carro, Bloom and Rosenberger, JJ.